Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 8/28/2020.
The allowed claims are 1-16.
Claims 17-20 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims  17-20 directed to  non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is CN 202973694 to Long (see annotated translation and annotated figure), US 2010/181063 to Mcann.
Long teaches, a heat pump system switchable between a heating mode and a cooling mode, the heat pump system comprising:
an outdoor heat exchanger (6, 7) operable as an evaporator when the heat pump system is in the heating mode and operable as a condenser when the heat pump system is in the cooling mode; (see descriptions of heating and cooling modes) 
an indoor heat exchanger,(13) operable as the evaporator when the heat pump system is in the cooling mode and operable as the condenser when the heat pump system is in the heating mode; 
a vapor outlet (not numbered)
a gas bypass tank (14),
a first splitting valve (15) with a first plurality of switching paths configured to route the liquid refrigerant to one of the outdoor heat exchanger or the indoor heat exchanger (the connections are indirect through other components)
in heating mode, wherein the first splitting valve routes the liquid refrigerant to the indoor heat exchanger when the heat pump system is in the cooling mode (see heating operation in the translation), the first splitter valve (15) to receives liquid refrigerant from the indoor coil (13), wherein the first splitting valve routes the liquid refrigerant to the outdoor coil when the heat pump system is in the heating mode.
Mcann teaches the heat exchangers are coils, (par. 18).
Such art does not teach, in an obvious combination with the other limitations of the claims, the gas bypass tank comprises a bypass inlet in fluid communication with an expansion valve and a liquid outlet, a splitter inlet configured to receive liquid refrigerant from the gas bypass tank.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763